Examiner’s Comment
Allowable Subject Matter
Claims 1, 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an LLC resonant converter comprising: a power transmission coil electrically connected between a first node and a second node of an inverter that outputs a transmission power having a predetermined driving frequency between the first node and the second node…wherein the capacitor and the inductance constituting the series resonator are connected in series between the first node and the power transmission coil, wherein the power transmission coil and the inductance are integrally formed, and the power transmission coil and the inductance that are integrally formed are resin-sealed, and wherein the power transmission coil and the inductance that are integrally formed are accommodated in a case having an opening on an upper side, and the case is filled with a resin with the capacitor being stacked on the power transmission coil and the inductance that are integrally formed, to integrally resin-seal the series resonator and the power transmission coil, in combination with all the limitations set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838